Opinion issued June 26, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–06–00384–CV
____________

IN RE ARTHUR E. JOHNSON, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Arthur E. Johnson has filed a petition for a writ of mandamus directed
at the Honorable Mike Wood, Judge of Probate Court No. 2 of Harris County.


 
Relator claims that Judge Wood violated his state and federal constitutional rights in
the underlying lawsuit by allegedly denying relator access to the courthouse to file
documents.
          The mandamus record contains a November 1, 2004 order signed by Judge
Wood in which the judge found that relator and his daughter Pamela Johnson have
harassed (1) the staff of the trial court and (2) the opposing party and the lawyers and
staff representing her.  In the order, Judge Wood limited relator and his daughter from
contacting the staff of the trial court and the opposing party and the lawyers and staff
representing her by any means other than written documents.  The order specifically
allowed relator to request in writing meetings or hearings that would be conducted
in open court.



 
 
 
 
 
          We deny the petition for a writ of mandamus because relator has filed both an
appeal and this petition, demonstrating relator had an adequate remedy by appeal. 
See In re Flores, 111 S.W.3d 817, 818 (Tex. App.—Houston [1st Dist.] 2003, orig.
proceeding).
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.